DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8, the limitation, “wherein the material of the filter layer is a photoresist for filtering light having a wavelength of at least 580 nm” renders the scope of the claim unclear.  Namely, it is unclear if the filter must filter only 580nm, or filter al light higher or lower than 580 nm or some band that includes 580 nm.  For examination purposes, it was presumed that wavelengths above 580 nm are blocked by the claimed filter.
Similar arguments apply to claims 9 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsai et al. (US 2008/0036951 A1).
In regard to claim 1, Tsai et al. discloses a liquid crystal display (LCD) panel, comprising (see e.g. Figures 2-6):
a plurality of pixel units arranged in an array (see e.g. Figure 2), and 
a plurality of fingerprint identification units 26 arranged in one-to-one correspondence with the plurality of pixel units; 
each of the pixel units comprising four sub-pixels arranged in two rows and two columns, the four sub-pixels comprising a white sub-pixel W (see e.g. Figure 2); and 
each projection of each of the fingerprint identification units 26 in a direction perpendicular to the liquid crystal display panel covering a portion of the white sub-pixel W in its corresponding pixel unit.
In regard to claim 2, Tsai et al. discloses the limitations as applied to claim 1 above, and
wherein sizes and shapes of all of the sub-pixels are the same (see e.g. Figure 2).
In regard to claim 3, Tsai et al. discloses the limitations as applied to claim 1 above, and 
R, a blue sub-pixel B, and a green sub-pixel G; 
wherein the red sub-pixel R is diagonally disposed with the white sub-pixel W, and the blue sub-pixel B is disposed diagonally with the green sub-pixel G.
In regard to claim 4, Tsai et al. discloses the limitations as applied to claim 1 above, and 
wherein each of the white sub-pixels W is provided with a filter layer 20 on a side away from its corresponding fingerprint identification unit 26.
In regard to claim 5, Tsai et al. discloses the limitations as applied to claim 1 above, and
wherein each of the white sub-pixels W is provided with a hollow portion (i.e. in 12), and the hollow portion is filled with filter material to form a filter layer 20.
In regard to claim 6, Tsai et al. discloses the limitations as applied to claim 4 above, and
wherein the projection of each of the fingerprint identification units 26 in the direction perpendicular to the liquid crystal display panel covers a portion of the corresponding filter layer 20, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel covers the whole of the corresponding filter layer, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel and the corresponding filter layer have no overlap.
In regard to claim 7, Tsai et al. discloses the limitations as applied to claim 5 above, and
wherein the projection of each of the fingerprint identification units 26 in the direction perpendicular to the liquid crystal display panel covers a portion of the corresponding filter layer 20, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel covers the whole of the corresponding filter layer, or the 
In regard to claim 10, Tsai et al. discloses the limitations as applied to claim 1 above, and 
wherein the liquid crystal display panel further comprises an array substrate 30 and a cover plate 10 disposed opposite to each other; 
wherein the pixel units are disposed on a side of the cover plate 10 facing the array substrate 30, and the fingerprint identification units 26 are disposed between the pixel units and the array substrate  30.
In regard to claim 11, Tsai et al. discloses the limitations as applied to claim 1 above, and
wherein the fingerprint identification units 26 are photosensitive sensors (see e.g. paragraph [0026]).
In regard to claim 12, Tsai et al. discloses a liquid crystal display panel, comprising:
a plurality of pixel units arranged in an array (see e.g. Figure 2), and 
a plurality of fingerprint identification units 26 arranged in one-to- one correspondence with the plurality of pixel units; 
each of the pixel units comprising four sub-pixels arranged in two rows and two columns, the four sub-pixels comprising a white sub-pixel W; 
shading gaps 12 formedPage 5 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74432between adjacent sub-pixels; and 
each projection of each of the fingerprint identification units 26 in a direction perpendicular to the liquid crystal display panel covering a portion of the white sub-pixel W and the shading gap in its corresponding pixel unit.
In regard to claim 14, Tsai et al. discloses the limitations as applied to claim 12 above, and 
wherein the four sub-pixels further comprise a red sub-pixel R, a blue sub-pixel B, and a green sub-pixel G; 
wherein the red sub-pixel R is diagonally disposed with the white sub-pixel W, and the blue sub-pixel B is disposed diagonally with the green sub-pixel G.
In regard to claim 15, Tsai et al. discloses the limitations as applied to claim 1 above, and 
wherein each of the white sub-pixels W is provided with a filter layer 20 on a side away from its corresponding fingerprint identification unit 26.
In regard to claim 16, Tsai et al. discloses the limitations as applied to claim 12 above, and
wherein each of the white sub-pixels W is provided with a hollow portion (i.e. in 12), and the hollow portion is filled with filter material to form a filter layer 20.
In regard to claim 17, Tsai et al. discloses the limitations as applied to claim 15 above, and
wherein the projection of each of the fingerprint identification units 26 in the direction perpendicular to the liquid crystal display panel covers a portion of the corresponding filter layer 20, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel covers the whole of the corresponding filter layer, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel and the corresponding filter layer have no overlap.
In regard to claim 18, Tsai et al. discloses the limitations as applied to claim 16 above, and
wherein the projection of each of the fingerprint identification units 26 in the direction perpendicular to the liquid crystal display panel covers a portion of the corresponding filter layer 20, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel covers the whole of the corresponding filter layer, or the projection of each of the fingerprint identification units in the direction perpendicular to the liquid crystal display panel and the corresponding filter layer have no overlap.
In regard to claim 20, Tsai et al. discloses the limitations as applied to claim 12 above, and 
wherein the liquid crystal display panel further comprises an array substrate 30 and a cover plate 10 disposed opposite to each other; 
wherein the pixel units are disposed on a side of the cover plate 10 facing the array substrate 30, and the fingerprint identification units 26 are disposed between the pixel units and the array substrate  30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2008/0036951 A1).
In regard to claim 13, Tsai et al. discloses the limitations as applied to claim 12 above, and
wherein sizes and shapes of all of the sub-pixels are the same (see e.g. Figure 2).
Tsai et al. fails to disclose 
the spacing between two adjacent fingerprint identification units in the same row is less than or equals to the sum of a width of one of the sub-pixels and widths of the shading gaps on both sides of one of the sub-pixels.
However, it would have been obvious to one of ordinary skill in the art to modify the device of Tsai et al. to achieve the spacing between two adjacent fingerprint identification units in the same row is less than or equals to the sum of a width of one of the sub-pixels and widths of the shading gaps on both sides of one of the sub-pixels.  Such a modification would have been a known pixel configuration alternative with predictable results and merely a matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Tsai et al. with the spacing between two adjacent fingerprint identification units in the same row is less than or equals to the sum of a width of one of the sub-pixels and widths of the shading gaps on both sides of one of the sub-pixels.
Doing so would provide a pixel arrangement that is known in the art to achieve predictable results.

Allowable Subject Matter
Claims 8, 9, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871